Title: From Jonathan Trumbull, Jr. to Timothy Pickering, 2 March 1783
From: Trumbull, Jonathan, Jr.
To: Pickering, Timothy


                        
                            Dear Sir
                            Head Quarters 2d Mar. 1783
                        
                        His Excellency observes that there is nothing mentioned in your Report, respectg the practice of the
                            Soldiers strolling into the Country under pretence of Marketing—this Circumstance he says he particularly noted to
                            you—& wishes to be informed whether it was a subject of Consideration with the Officers Yesterday, & what
                            were their Sentiments respecting the Means of preventing the practice. I am Sir Your most Obed. Servt
                        
                        
                            J. Trumbull Jr Secty
                        
                    